Mr. Chief Justice Buford, Mr. Justice Ellis and Mr. Justice Brown are of opinion that the action of the Circuit Court in entertaining jurisdiction in the cause of Will Allen, The City Trust Company, Guardian Trust Company and others in so far as the amended answer to the rule nisi in this cause shows was correct in so far as the appointment of a Receiver for the City Trust Company is involved, but that the orders in so far as it directs the Receiver to take over and liquidate the affairs of the Guardian Trust Company was in excess of *Page 140 
the Circuit Court's process. That the motion for a writ of prohibition should be denied in so far as the court's jurisdiction is involved in the matter of a Receiver for the City Trust Company, but that it should be granted to affect only the Court's orders in the matter of the Receiver's activities in relation to the affairs of the Guardian Trust Company. Mr. Justice Whitfield, Mr. Justice Terrell and Mr. Justice Davis are of opinion that the answer of the Circuit Judge is insufficient and that the writ of prohibition should be issued to the Circuit Court as prayed.
When the members of the Supreme Court sitting six members in a body and after full consultation it appears that the members are permanently and equally divided in opinion as to whether in an original proceeding the full relief sought should be granted, the full relief as sought will be denied but will be granted in so far as applicable to such phase of the case to which a majority of the court's members deem the relief sought to be appropriate.
Writ of prohibition denied as to Circuit Court's powers and jurisdiction to proceed in the cause against City Trust Company and granted in so far as the Court's powers are sought to be exercised in the matter of the appointment of a Receiver for Guardian Trust Company.
All concur.